DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 14-18, 27, 28, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2013265093 A1) in view of Wheatley et al. (US 2015/0131311 A1).
Re claims 1-3, Kobayashi discloses a device comprising a light source member (34) configured to provide a first light (L1); a color conversion member disposed on the light source member and comprising a first conversion material (12G) that converts the first light into a second light and a second conversion material (12R) that converts the first light into a third light; and a low-refractive index layer (341, 352) disposed on the light source member and disposed on 2, MgF2, or Fe3O4.
Wheatley et al. discloses a device wherein a low-refractive index layer comprises a plurality of hollow inorganic particles (350) and a plurality of first voids and a plurality of second voids (320A-320G) defined by the matrix part (Fig. 3a, paragraph 0131), wherein a total volume of the plurality of first voids is greater than a total volume of the plurality of second voids.  The claim language does not define any distinguishing characteristics between a first void and a second void.  Therefore, the first voids and the second voids can consist of any separate groupings of voids (320A-320G) wherein a second grouping of voids has a greater total volume than a first grouping of voids.  Wheatley also discloses the device wherein each of the hollow inorganic particles comprises a core part filled with air and a shell part surrounding the core part (Fig. 3a, ref. 350), wherein the shell part comprises at least one of SiO2, MgF2, or Fe3O4 (paragraph 0131),
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the hollow parts comprise inorganic particles and the low-refractive index layer comprises a plurality of first voids, and a plurality of second 2, MgF2, or Fe3O4 since one would be motivated to support total internal reflection (paragraph 0102).
Re claim 6, Kobayashi does not disclose the device wherein the matrix part comprises at least one of an acrylic-based polymer, a silicone-based polymer, a urethane-based polymer, or an imide-based polymer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the matrix part comprises at least one of an acrylic-based polymer, a silicone-based polymer, a urethane-based polymer, or an imide-based polymer. Applicant has not disclosed that employing the device wherein the matrix part comprises at least one of an acrylic-based polymer, a silicone-based polymer, a urethane-based polymer, or an imide-based polymer is for a particular unobvious purpose, produces an unexpected/significant result, solves a stated or long standing problem in the art, or is otherwise critical.  Absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art to employ the device wherein the matrix part comprises at least one of an acrylic-based polymer, a silicone-based polymer, a urethane-based polymer, or an imide-based polymer.
Re claim 7, Kobayashi does not disclose the device wherein the low-refractive index layer has a transmittance of about 95% or more in a wavelength of 400 nm to about 700 nm, and a refractive index of about 1.1 to about 1.5 in a wavelength of 632 nm.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ wherein the low-refractive index layer has a refractive index of about 1.1 to about 1.5 since one would be motivated to increase confinement of light (abstract).  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).  Additionally, Applicant has not disclosed that employing the device wherein the refractive index value is measured at 632 nm is for a particular unobvious purpose, produces an unexpected/significant result, solves a stated or long standing problem in the art, or is otherwise critical.  Absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art to employ the device wherein the refractive index value is measured at 632 nm.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein low refractive index layer has a transmittance of about 95% of more in a wavelength of about 400 nm to about 700 nm since doing so well known in the art to improve transmittance and/or reduce the haze value in visible wavelengths.
Re claim 8, Kobayashi discloses the device wherein the first light is a blue light (paragraph 0072), the first conversion material (12g) converts the blue light into a green light, and the second conversion material (12r) coverts the blue light into a red light. Kobayashi does not disclose the device wherein the conversion material is quantum dot.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the conversion material is quantum dot since quantum dots is well known in the art to be used as a color conversion material. 

Re claims 11 and 12, Kobayashi discloses a low-refractive index layer (351) disposed between a light source and the color conversion layer (Fig. 50(b)), but does not disclose the device comprising a guide panel; and a light source disposed at one side of the guide panel, wherein the low-refractive index layer is directly disposed on the guide panel.
Wheatley et al. discloses a device comprising a guide panel (210); and a light source (290) disposed at one side of the guide panel, wherein the low-refractive index layer (220) is directly disposed on the guide panel.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a guide panel; and a light source disposed at one side of the guide panel, wherein the low-refractive index layer is disposed between the guide panel and the color conversion layer, wherein the low-refractive index layer is directly disposed on the guide panel since one would be motivated to obtain a thin liquid crystal display device by disposed the light source on the side.  
Re claim 14, Kobayashi discloses the device wherein the color conversion member comprises a plurality of color conversion parts that are spaced apart from each other on a plane, wherein the color conversion parts comprise: a first color conversion part (12g) comprising the first color conversion material; a second color conversion part (12r) comprising the second conversion material; and a third color conversion part (12b) configured to transmit the first light.  

Re claims 16 and 17, Kobayashi discloses the device comprising a reflection layer (352) disposed on at least one of upper and lower portions of the color conversion parts, wherein the reflection layer transmits the first light and reflections the second and third light, wherein the low-refractive index layer (351) is disposed between the reflection layer and the color conversion part and covers the color conversion parts.
Re claim 18, Kobayashi discloses the device wherein the low-refractive index layer (351) covers the color conversion parts, but does not disclose the device wherein the reflection layer is disposed between the low-refractive index layer and the color conversion parts.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the reflection layer is disposed between the low-refractive index layer and the color conversion parts since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Re claim 27, Kobayashi discloses the device wherein the light source member comprises an organic electroluminescent element (claim 7).
Re claim 28, Kobayashi discloses the device wherein the color conversion member further comprises a dam part (346) that partitions the color conversion parts from each other and is disposed between adjacent color conversion parts of the color conversion parts.
Re claim 32, Kobayashi discloses a device comprising a color conversion member (12G, 12R); and a low-refractive index layer (342, 351), wherein the low-refractive index layer comprises a matrix part, a plurality of hollow particles dispersed in the matrix part (paragraphs 
Wheatley et al. discloses a device wherein a low-refractive index layer comprises a plurality of hollow inorganic particles (350) and a plurality of first voids and a plurality of second voids (320A-320G) defined by the matrix part (Fig. 3a, paragraph 0131), wherein a total volume of the plurality of first voids is greater than a total volume of the plurality of second voids.  The claim language does not define any distinguishing characteristics between a first void and a second void.  Therefore, the first voids and the second voids can consist of any separate groupings of voids (320A-320G) wherein a second grouping of voids has a greater total volume than a first grouping of voids.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the hollow parts comprise inorganic particles and the low-refractive index layer comprises a plurality of first voids, and a plurality of second voids defined by the matrix part, wherein a total volume of the plurality of first voids is greater than a total volume of the plurality of second voids since one would be motivated to support total internal reflection (paragraph 0102).
Kobayashi also discloses a display element (paragraph 0164), but does not disclose a guide panel disposed below the display element; a light source member disposed adjacent to at least one surface of the guide panel; and the color conversion member disposed between the guide panel and the color conversion member. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a guide panel; and a light source disposed at one side of the guide panel, wherein the low-refractive index layer is disposed between the guide panel and the color conversion layer since one would be motivated to obtain a thin liquid crystal display device by disposing the light source on the side.
Re claim 33, Kobayashi discloses the device wherein the light source member comprising a light emitting element configured to emit a blue light (paragraph 0072), and the color conversion member comprises a green phosphor layer (12g) excited by the blue light to emit a green light, and a red phosphor layer (12r) excited by at least one of the blue light and the green light to emit a red light.  Kobayashi does not disclose the device wherein the conversion material is quantum dot.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the conversion material is quantum dot since quantum dots is well known in the art to be used as a color conversion material. 


Claims 4, 5 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Wheatley et al. in view of Ogane (US 9,715,043).
Re claims 4 and 5, Kobayashi as modified by Wheatley et al. does not disclose the device wherein the second voids have sphere shapes and a mean diameter of about 1 nm to about 5 nm, 
Ogane et al. discloses the device wherein the void  (13) have sphere shapes, and wherein the hollow inorganic particles (14, 15) have sphere shapes and a mean diameter of 15 nm to 100 nm (col. 4, lines 6-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the second voids have sphere shapes, and wherein the hollow inorganic particles have sphere shapes and a mean diameter of about 20 nm to 200 nm since one would be motivated to prevent scattering (col. 4, lines 10-14).  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).  Additionally, it would have been obvious to one having ordinary skill in the art to employ the device wherein the second voids have a diameter of about 1 nm to about 5 nm.  Ogane discloses that it is advantageous to employ the device wherein the voids are not large so as to prevent scattering (col. 4, lines 10-14).  Therefore, obtaining a device wherein the second voids have a mean diameter of about 1 nm to about 5 nm in order to prevent scattering is based on a result effective variable, requiring routine skill in the art. 
Re claim 34, Kobayashi does not disclose the device wherein each of the hollow inorganic particles comprise a core part filled with air and a shell part defining the core part, and a mean diameter of the core part is greater than a mean diameter of the second voids.
Ogane et al. discloses a device wherein each of the hollow inorganic particles comprise a core part (14) filled with air and a shell part (15) defining the core part, and a mean diameter of the core part is greater than a mean diameter of the voids (Fig. 1, ref. 15, 13).
. 

Claims 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Wheatley et al. in view of Kang et al. (US 2017/0317246 A1).
Kobayashi does not disclose the device further comprising a barrier layer disposed on at least one of top and bottom surface of the color conversion member, wherein the barrier layer is disposed between the low-refractive index layer and the color conversion parts and covers the color conversion parts.
Kang et al. discloses a device further comprising a barrier layer (layered structure) disposed on at least one of top and bottom surface of the color conversion member (Photo-conversion layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a barrier layer disposed on at least one of top and bottom surface of the color conversion member, wherein the barrier layer is disposed between the low-refractive index layer and the color conversion parts and covers the color conversion parts since one would be motivated protect the color conversion layer (paragraph 0004).

s 21-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Wheatley in view of Wu et al. (US 2015/0185381 A1).
Re claims 21-23, Kobayashi does not disclose the device wherein the color conversion member further comprise an optical filter layer configured to transmit at least one of the second and third light, wherein the optical filter layer comprises a first optical filter layer disposed on the first color conversion part; and a second optical filter layer disposed on the second color conversion part, wherein the first optical film layer transmits a green light, and the second optical filter layer transmits a red light.
Wu et al. discloses a device wherein the color conversion member further comprise an optical filter layer configured to transmit at least one of the second and third light, wherein the optical filter layer comprises a first optical filter layer (165) disposed on the first color conversion part; and a second optical filter layer (166) disposed on the second color conversion part, wherein the first optical film layer transmits a green light, and the second optical filter layer transmits a red light (paragraph 0083).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the color conversion member further comprise an optical filter layer configured to transmit at least one of the second and third light, wherein the optical filter layer comprises a first optical filter layer disposed on the first color conversion part; and a second optical filter layer disposed on the second color conversion part, wherein the first optical film layer transmits a green light, and the second optical filter layer transmits a red light since one would be motivated to filter white light emitting from the quantum dot film (paragraph 0025). 

Wu et al. discloses a device comprising a first base substrate (61) disposed on the light source member (60); a second base substrate (62) disposed on the light source member and facing the first base substrate; and a liquid crystal layer (69) disposed on the light source member between the first and second base substrate, wherein the color conversion member is disposed between the liquid crystal layer and the second base substrate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a first base substrate disposed on the light source member; a second base substrate disposed on the light source member and facing the first base substrate; and a liquid crystal layer disposed on the light source member between the first and second base substrate, wherein the color conversion member is disposed between the liquid crystal layer and the second base substrate since one would be motivated to replace the conventional color filter with the color conversion layers (paragraph 0042).
Re claim 25, Kobayashi does not disclose the device wherein the low-refractive index layer is disposed between the liquid crystal layer and the color conversion member of between the color conversion member and the second base substrate.
Wu et al. discloses the device wherein the color conversion member (54) is disposed on the liquid crystal layer (69).

Re claim 26, Kobayashi as modified by Wheatley et al. and Wu et al. does not disclose the device comprising a first polarizing layer disposed between the light source ember and the first base substrate or between the first base substrate and the liquid crystal layer; and a second polarizing layer disposed between the liquid crystal layer and the second base substrate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a first polarizing layer disposed between the light source ember and the first base substrate or between the first base substrate and the liquid crystal layer; and a second polarizing layer disposed between the liquid crystal layer and the second base substrate since doing so is well known in the art to control the transmission of polarized light.  
Re claim 29, Kobayashi does not disclose the device wherein the color conversion member further comprises a color filter layer disposed on the color conversion parts, and the color filter layer comprises a plurality of filter parts configured to emit light having various colors; and a light blocking part configured to partition the filter parts from each other and disposed between adjacent filter parts of the filter parts.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the color conversion member further comprises a color filter layer disposed on the color conversion parts, and the color filter layer comprises a plurality of filter parts configured to emit light having various colors; and a light blocking part configured to partition the filter parts from each other and disposed between adjacent filter parts of the filter parts since one would be motivated to filter white light emitting from the quantum dot film (paragraph 0025).

Allowable Subject Matter
Claims 30-31 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, an electronic device wherein a mean dimeter of the first voids is greater than a mean diameter of the second voids, in combination with all the other claim limitations.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871